Citation Nr: 0125726	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a cold 
injury of the left hand.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral ankle 
disability and if so whether the reopened claim should be 
granted.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for gastrointestinal 
disability.

5.  Entitlement to service connection for residuals of a burn 
of the left leg.

6.  Entitlement to service connection for skin rash.

7.  Entitlement to service connection for partial 
depigmentation of the left chest area and left arm.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
September 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran was afforded a personal hearing at the RO 
before the undersigned member of the Board in June 2001.  A 
transcript of that hearing has been associated with the 
claims folders.

In view of the Board's determination that additional 
development is warranted, the issues of whether new and 
material evidence has been presented to reopen a claim for 
service connection for residuals of a cold injury of the left 
hand and entitlement to service connection for left shoulder 
disability, gastrointestinal disability, skin rash, and 
partial depigmentation of the left chest area and left arm 
will be discussed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of February 1995, the RO 
denied service connection for bilateral ankle disability.

2.  The evidence received since the February 1995 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for bilateral 
ankle disability.

3.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal for service 
connection for residuals of a burn of the left leg has been 
obtained by the RO.

4.  The veteran has no current residuals of a burn of his 
left leg.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral ankle 
disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  The veteran has no disability due to a burn of the left 
leg incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995)

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  

Service connection for bilateral ankle disability was denied 
in a rating decision in February 1995 on the basis that there 
was no medical evidence an etiological link between any 
current disability of the ankles and his military service.  
The veteran was notified of this action in March 1995.  He 
did not appeal this decision.

The evidence of record at the time of the February 1995 
rating decision included service medical records and VA and 
non-VA medical records.  Significantly, the veteran was seen 
in 1982 for complaints of bilateral ankle pain, and he was 
diagnosed as having reactive arthritis or Reiter's syndrome.  
Subsequent service medical records show that the veteran 
received periodic evaluations and treatment for bilateral 
ankle pain.  Complaints of ankle pain were recorded in the 
report of a March 1990 VA examination.  However, X-rays taken 
of both ankles in May 1991 revealed no significant bone or 
joint abnormality.  

On examination in September 1994, the veteran gave a history 
of ankle injuries.  There was no warmth, swelling, or 
deformities present in either ankle.  Muscle strength was 
good in both ankles.  There was some tenderness in the left 
ankle.  There was some loss of range of motion.  X-rays 
showed minimal arthritis.  The diagnoses were residuals of 
fracture of the left ankle and residuals of injury of the 
right ankle with arthritic changes.  However, when examined 
in November 1994, the veteran showed no evidence of swelling 
or loss of range of motion.  The examiner indicated that he 
had reviewed the X-rays of the veteran's ankles, and that the 
ankles were normal.  The examiner stated that he did not 
believe that the veteran's complaints of bilateral ankle pain 
were related to the Reiter's syndrome diagnosed in service.  
He did not feel that the veteran had been left with any 
sequelae from Reiter's syndrome.

The evidence received by VA after the February 1995 decision 
includes a June 1999 VA orthopedic examination report.  At 
that time, the veteran gave a history of multiple joint pain 
since the 1980s.  He said he was diagnosed as having Reiter's 
syndrome at that time.  He maintained he had had chronic 
recurrent bilateral ankle pain for the past 15 years.  He 
stated he often experienced flare-ups of this pain and 
swelling with weather changes and excessive use.  A physical 
examination was conducted.  The veteran was diagnosed with 
Reiter's syndrome, which included, but was not limited to, 
the symptom of multiple joint pain.  The examiner indicated 
that X-rays would be taken to see if there were any disorders 
present in addition to Reiter's syndrome.  X-rays showed no 
significant bone pathology of either ankle.

The report of the June 1999 VA examination clearly links the 
veteran's complaints of ankle pain to Reiter's syndrome.  
This statement is not cumulative or redundant of the evidence 
previously of record since it provides credible medical 
evidence of a possible etiological relationship between the 
veteran's military service and his current bilateral ankle 
disorder.  Moreover, since the veteran has recently been 
granted service connection for Reiter's syndrome, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, there is some 
evidence that the veteran has a current disability of the 
ankles that is etiologically related to a service-connected 
disability.  The June 1999 examination report is therefore 
new and material, and the claim for service connection for 
bilateral ankle disability is reopened.

Service Connection for Residuals of a Burn of the Left Leg

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were also published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to this 
claim are liberalizing and are therefore applicable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO denied the veteran's claim as 
not well grounded.  However, in doing so, the RO informed the 
veteran of the requirements for establishing a claim for 
service connection for residuals of a burn of the left leg 
and of the evidence the RO has considered in its 
determination.  The veteran has submitted pertinent evidence 
in support of his claim.  While the veteran has indicated 
that there are outstanding post-service VA medical records, 
he has made no reference to receiving any post-service 
treatment for the alleged residuals of an in-service burn.  
The RO has also afforded the veteran a VA medical examination 
for the purpose of determining if he has any residuals of a 
burn of the left leg.  

In sum, all available evidence and information necessary to 
substantiate this claim has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA and the implementing 
regulations.  A remand for such consideration by the RO would 
only serve to further delay resolution of the veteran's 
appeal with no benefit flowing to the veteran.  Therefore, 
the Board will address the merits of the veteran's claim.

Service medical records show that the veteran sustained a 
second-degree burn of the left leg in May 1974.  The burn was 
evidently caused by hot water.  There are no subsequent 
records showing complaints of or treatment for residuals of 
the burn.  The report of the veteran's service discharge 
examination is negative for any evidence of residuals of the 
burn.

Medical records from the Wade Park VA Medical Center (VAMC), 
Canton VA Outpatient Center (VAOC), Youngstown VAOC, Salem 
Community Hospital, A.C. Pederzolli, M.D., the Cleveland 
Clinic Foundation, J.C. Paumier, M.D., and J.I. Shimeck, D.O. 
dated between April 1991 and May 1999, were associated with 
the claims folders.  Those records do not contain any 
evidence of residuals of a burn of the left leg.  Reports of 
VA examinations conducted in April 1990, May 1991, and 
September 1994 are also negative for evidence of any 
residuals of the burn of the veteran's left leg.

In June 1999, the veteran was afforded a VA dermatology 
examination.  He gave a history of sustaining a second-degree 
skin burn on his left leg from hot water.  He denied having 
any pain or residuals except for an inability to obtain a tan 
in that area.  There was no residual scar or deformity noted 
on the left leg.  There was also no tenderness or swelling.  
The diagnosis was history of second degree burn of the left 
leg, no residuals.

At his personal hearing before the undersigned, the veteran 
stated that he sustained a second-degree burn of his left leg 
during his active service.  He recalled that the medic placed 
a salve on the burn to prevent infection, and that he was 
placed on light duty.  He said the residuals of the burn 
included a lack of hair in the affected area.  He also stated 
that the skin had a waxy appearance and lacked full 
pigmentation.

Although service medical records confirm that the veteran 
incurred a second-degree burn of the left leg, they do not 
show that the burn resulted in any disability.  To the 
contrary, they show that no residual of the burn was found on 
the veteran's examination for discharge.  Moreover, there is 
no post-service medical evidence of any disability resulting 
from the burn, and the June 1999 VA examination performed for 
the purpose of determining if the veteran has any residual 
disability disclosed that he does not.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral ankle disability is granted.

Entitlement to service connection for residuals of a burn of 
the left leg is denied.


REMAND

The veteran contends that service connection is warranted for 
the residuals of frostbite of the left hand, the residuals of 
a left shoulder injury, arthritis of both ankles, chronic 
gastrointestinal problems, a recurrent skin rash, and 
depigmentation of the left chest area and left arm.  He 
alleges that all of these disabilities had their onset in 
service or are etiologically related to a service-connected 
disability.  He asserts that the evidence of record clearly 
supports his claims.

During the course of his personal hearing, the veteran 
indicated that he received all of his medical care through 
VA.  He reported that he had undergone an EMG at the Wade 
Park VAMC in February 2001 to determine the etiology of his 
complaints of left-hand pain and numbness.  He said that he 
had been recently told that his left shoulder problems were 
related to an in-service injury.  He added that he had also 
re-injured his left shoulder in May 2000, and that the injury 
was caused by his service-connected residuals of a head 
injury with blackouts.  The veteran stated that he was 
currently receiving VA treatment for gastroenteritis and 
recurrent skin rashes.  He identified the Wade Park VAMC, 
Canton VAOC, and Youngstown VAOC as the facilities where he 
received treatment.  The most recent records received from 
these facilities are dated in April 1999.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it will be necessary to obtain the veteran's current 
medical records prior to a final decision in this case.  See 
Dunn v. West, 11 Vet.App. 462 (1998).

As referenced above, service connection has been granted for 
Reiter's syndrome.  The RO assigned a noncompensable 
disability evaluation based on the finding that there was no 
evidence of limited motion of a major joint or group of minor 
joints.  The veteran's complaints of bilateral ankle pain 
were held to be a component of his Reiter's syndrome.  The RO 
also indicated that new and material evidence to reopen the 
claim for service connection for bilateral ankle disability, 
to exclude symptoms related to Reiter's syndrome, had not 
been presented.  However, by this decision, the Board has 
reopened the claim for service connection for bilateral ankle 
disability.  In the case of Bernard v. Brown, 4 Vet. App. 384 
(1993), the Court determined that, when the Board addresses a 
question which has not been addressed by the RO, the Board 
must consider whether the veteran has been given adequate 
notice of the need to submit evidence or argument on the 
question and, if not, whether the veteran will be prejudiced 
thereby.  The RO must therefore consider the issue of service 
connection for bilateral ankle disability, to exclude 
symptoms related to Reiter's syndrome, on a de novo basis.

In addition, the Board notes that there is some question as 
to whether the veteran has degenerative arthritis of the 
ankles.  A VA examination should be conducted to address this 
question.  The veteran has also not been provided a VA 
examination to determine the etiology of his claimed partial 
depigmentation of the left chest and left arm.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).

Finally, by a rating action dated in April 2001, the RO 
denied the veteran's claim of service connection for 
arthritis of the spine as secondary to service-connected 
lumbosacral strain and/or Reiter's syndrome.  The veteran 
filed a notice of disagreement with this decision in June 
2001.  However, he has not been provided a Statement of the 
Case on this issue.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a statement of the 
case constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
arthritis of the lumbosacral spine.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the April 2001 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development.

2.  The RO should advise the veteran that 
he should, to the extent that he is able, 
submit medical evidence of current left 
hand disability due to service cold 
exposure.  He should also be informed 
that may submit medical evidence 
supportive of an etiological relationship 
between his current bilateral ankle 
disability, left shoulder disability, 
gastroenteritis, skin rashes and/or 
partial depigmentation of the left chest 
area and left arm, and his active 
military service or a disability related 
thereto.

3.  In addition, the veteran should be 
asked to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who have treated or 
evaluated him at any time since his 
discharge from service for any of the 
disabilities for which service connection 
is sought.  After the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records not already included in 
the claims folder.  The RO should make a 
concerted effort to obtain the veteran's 
outpatient and inpatient treatment 
records from the Wade Park VAMC, Canton 
VAOC, and Youngstown VAOC since April 
1999.  

4.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present bilateral ankle disability and 
left shoulder disability.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include X-rays, should be 
conducted.  
 
Based upon the examination results and a 
review of the claims folder, the examiner 
should be requested to provide an opinion 
with respect to each currently present 
disability of the ankles and left 
shoulder as to whether it is at least as 
likely as not that the disorder had its 
onset during the veteran's active 
service, was manifested within one year 
of the veteran's discharge from service, 
or is etiologically related to a service-
connected disability.  He or she should 
also opine whether it is at least as 
likely as not that any current left 
shoulder disability was chronically 
worsened by any injury that occurred as a 
result of a service-connected disability.  
If the examiner believes that the 
veteran's current left shoulder problem 
was aggravated when he fell due to his 
service-connected blackout, the examiner 
should attempt to identify the extent of 
disability due to aggravation.  Further, 
the examiner should state whether the 
veteran has a disability of the ankles 
that is separate and distinct from his 
service-connected Reiter's syndrome.  
Further, if X-rays are submitted by the 
veteran, which show the presence of 
degenerative arthritis of ankles, the 
examiner should attempt to clarify any 
discrepancy in the diagnosis of the 
veteran's bilateral ankle condition.

The rationale for all opinions expressed 
must also be provided.

6.  The veteran should also be provided 
an examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any current 
disability manifested by skin rashes 
and/or partial depigmentation of the left 
chest area and left arm.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  Any necessary 
testing should be conducted.  Based upon 
the examination results and a review of 
the claims folders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability manifested by skin rashes and 
partial depigmentation of the left chest 
area and left arm are etiologically 
related to the veteran's active service.  
The rationale for all opinions expressed 
should be explained.

7.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be warranted to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

8.  Then, the RO should determine whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for residuals of a cold injury 
of the left hand; adjudicate the reopened 
claim for service connection for 
bilateral ankle disability on a de novo 
basis; and readjudicate the claims for 
service connection for residuals of a 
left shoulder injury, gastrointestinal 
disability, skin rash, and partial 
depigmentation of the left chest area and 
left arm.  If any of these claims are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



